Hart, J. This is an action on a life insurance policy. Jane Johnson was a member of the Grand Camp of Colored Woodmen of Arkansas, a fraternal insurance company doing business under the laws of the State. She had a policy of insurance in the sum of $325, and Fed Johnson was the beneficiary named in the policy. Jane Johnson died in Woodruff County, Arkansas, on July 2,1911. Fed Johnson instituted this action against the fraternal.insurance company and the sureties on its bond. The company executed a bond in compliance with section 4354 of Kirby’s Digest, and it is “conditioned for the prompt payment of all moneys coming into the hands of its officers to which beneficiaries ,are entitled.” The language quoted is the exact language of both the bond and the statute. The defendants in the action, who were sureties on the bond of the company, interposed a demurrer to the complaint. The court overruled the demurrer and the sureties elected to stand upon their demurrer. Thereupon, the court rendered judgment against each of them for the amount sued for. The case is here on appeal. The complaint alleges “that said company has failed and refused, after repeated demands, to pay said claim, except a partial payment of twenty-five dollars; that there is now due and unpaid to this plaintiff the beneficiary named in said contract, the sum of three hundred dollars.” This is the only paragraph of the complaint which attempts to allege a breach of the bond sued on. The liabilities of the sureties on the bond is fixed by the terms of the bond itself. American Insurance Co. v. Haynie, 91 Ark. 43; Ingle v. Batesville Grocery Co., 89 Ark. 378. Hence, it will be seen that the plaintiff’s right to recover from the sureties on the bond depends upon a breach of its condition; and the injuries resulting from the nonperformance of a bond do not appear until a breach thereof is assigned. See Euper v. State, 85 Ark. 223. Where a complaint is assailed by general demurrer, the question is whether it entitles plaintiff to any relief. A consideration of the paragraph of the complaint above set out leads us to the conclusion that no breach of the conditions of the bond is assigned. As above stated, the bond was executed in compliance with the provisions of section 4354 of Kirby’s Digest, and the •condition of the bond is in the language of the statute. It is conditioned fpr the prompt payment of all moneys coming into the hands of the officers of the company to which beneficiaries under a policy of insurance are entitled. No breach of the condition of the bond was assigned in plaintiff’s complaint, and, for this reason, the court should have sustained the demurrer of the sureties on the bond. For the error in not doing so, the judgment will be reversed, and the ease remanded for a new trial.